DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/5/22. Claims 1, 3 and 4 have been amended. Claims 5 - 12 have been added. Claims 2 – 4 are withdrawn due to a restriction requirement. Claims 1 – 12 are now pending and are allowable.
The Double Patenting rejection has been withdrawn due to the amendments to the present claims.
	All other outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 8/5/22.   

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Rejoin claims 2 – 4.
In claim 10, line 2, change “and amin values”  to  - -  and amine values   - - 
In the Abstract, line 1, change “adhesive using a curing”  to   - -  adhesive comprising a curing  - - 
In the Abstract, line 5, change “a polyol (B), and the”   to  - - a polyol (B) and a polyamine (C), the polyamine (C) includes a compound having two or more -NH2 groups in a molecule thereof, and the  - - 

REASONS FOR ALLOWANCE
Claims 1 - 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of NAKAMURA et al (US 2019/0284457).
NAKAMURA discloses a two-component curing adhesive made of a polyisocyanate composition (X) containing a polyisocyanate (A) and a polyol composition (Y) containing a polyol (C) and a tertiary amine (B); failing to teach a polyamine compound having two or more -NH2 groups in a molecule thereof.
The closest prior art of record fails to teach or render obvious the claimed two-component curing adhesive comprising a polyisocyanate composition (X) and a polyol composition (Y), wherein the polyisocyanate composition (X) includes a polyisocyanate (A), the polyol composition (Y) includes a polyol (B) and a polyamine (C), the polyamine (C) includes a compound having two or more -NH2 groups in a molecule thereof, and the polyisocyanate composition (X) and the polyol composition (Y) each have an elongational viscosity of 0.1 to 10 Pa-s as measured at an elongation rate of 4,000 s-1 in accordance with the capillary rheometer evaluation method described in JIS-7199.
Applicant further shows that the claimed primary amines have higher reactivity with polyisocyanates than NAKAMURA’s tertiary amines, and are used as curing accelerators.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu (Walter) Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765